NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 21 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

NANNAN YANG,                                    No.    15-71913

                Petitioner,                     Agency No. A087-718-634

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Nannan Yang, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Yang failed to

establish she suffered harm that rises to the level of persecution. See Gu v.

Gonzales, 454 F.3d 1014, 1019-21 (9th Cir. 2006) (detention, beating, and

interrogation did not compel a finding of past persecution); see also Wakkary v.

Holder, 558 F.3d 1049, 1059-60 (9th Cir. 2009) (beatings, robberies, and

discrimination did not cumulatively rise to the level of persecution). Substantial

evidence also supports the agency’s determination that Yang did not establish a

well-founded fear of future persecution. See Duran-Rodriguez v. Barr, 918 F.3d
1025, 1029 (9th Cir. 2019) (“Absent evidence of past persecution, [petitioner] must

establish a well-founded fear of future persecution by showing both a subjective

fear of future persecution, as well as an objectively ‘reasonable possibility’ of

persecution upon return to the country in question.”) (quoting Recinos De Leon v.

Gonzales, 400 F.3d 1185, 1190 (9th Cir. 2005)); see also Gu, 454 F.3d at 1022

(petitioner failed to present “compelling, objective evidence demonstrating a well-

founded fear of persecution”). Thus, Yang’s asylum claim fails.

      Because Yang failed, for purposes of asylum, to establish past harm severe

enough to rise to a level of past persecution or to establish a well-founded fear of

such harm in the future, she necessarily fails to meet the more stringent standard


                                          2                                     15-71913
required for withholding of removal. See Zehatye, 453 F.3d at 1190 (recognizing

that the withholding of removal requirement to show a “clear probability” of

persecution is “more stringent than the well-founded fear standard governing

asylum.”).

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Yang failed to show it is more likely than not she will be tortured by or

with the consent or acquiescence of the government if returned to China. See Aden

v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                         3                                     15-71913